No. 96-2755



Shawsy Jones,                           *
                                        *
             Appellee,                  *   Appeal from the United States
                                        *   District Court for the Eastern
v.                                      *   District of Missouri.
                                        *
General American Life                   *        [UNPUBLISHED]
Insurance Company,                      *
                                        *
             Appellant.                 *


                         Submitted: January 17, 1997

                          Filed:   February 13, 1997


Before MURPHY, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge,
and KYLE,1 District Judge.


PER CURIAM.

         Shawsy Jones (“Jones”) appeals from the district court’s2
order upholding General American Life Insurance Company’s (“General
American”) decision to deny her claim for total disability benefits
under an employee benefit plan it administered.


         Jones raises two arguments on appeal. She alleges that the
district court erred in affirming General American’s decision as it
was not supported by substantial evidence. She also argues, for the



     1
   The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, sitting by designation.
     2
   The Honorable E. Richard Webber, United States District Judge
for the Eastern District of Missouri.
first time, that the district court applied an incorrect standard
of review. While the district court applied a deferential standard




                                -2-
of review to General American’s determination because the benefit
plan granted administrator discretion, see Donaho v. FMC Corp., 74
F.3d 894, 898 (8th Cir. 1996), Jones contends the court should have
utilized a higher standard of review due to an alleged conflict of
interest between General American’s “profit motive” and Jones’
“entitlement to benefits.” See Buttram v. Central States S.E. &
S.W. Health & Welfare Fund, 76 F.3d 896, 900, n.6 (8th Cir. 1996)
(noting that when conflict of interest exists, “the resulting
decision may be accorded stricter scrutiny”).


      An appellant must adhere to the theory upon which the case was
tried below, and we will “refuse to consider a question which is
raised for the first time on appeal and which was never presented
to, or passed upon by the trial court.” Ludwig v. Marion Labs., 465
F.2d 114, 116 (8th Cir. 1972); see also Kirk v. St. Joseph Stock
Yards Co., 206 F.2d 283, 287 (8th Cir. 1953). Jones’ argument
regarding the proper standard of review was not raised in the
district court, and thus we will not consider it here.


      We have reviewed de novo the district court’s application of
the   deferential     standard   of     review   of   General   American’s
determination. See Bolling v. Eli Lilly & Co., 990 F.2d 1028, 1029
(8th Cir. 1993).    We find that the district court, in a thorough and
well-reasoned opinion, properly concluded that General American’s
decision was supported by substantial evidence.          Accordingly, the
judgment of the district court is affirmed.           See 8th Cir. R. 47B.



A true copy.

      ATTEST:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT


                                      -3-